











SECURITIES PURCHASE AGREEMENT

LAURUS MASTER FUND, LTD.

and

IBROADBAND, INC.


Dated: November 7, 2006









  
























TABLE OF CONTENTS




1.  Agreement to Sell and Purchase.

1

2. Fees and Warrant.

1

3. Closing, Delivery and Payment.

2

3.1

Closing.

2

3.2

Delivery.

2

4 .Representations and Warranties of the Company.

3

4.1

Organization, Good Standing and Qualification

3

4.2

Subsidiaries.

3

4.3

Capitalization; Voting Rights.

4

4.4

Authorization; Binding Obligations

4

4.5

Liabilities; Solvency

5

4.6

Agreements; Action

6

4.7

Obligations to Related Parties

7

4.8

Changes

8

4.9

Title to Properties and Assets; Liens, Etc.

9

4.10

Intellectual Property.

9

4.11

Compliance with Other Instruments

10

4.12

Litigation.

10

4.13

Tax Returns and Payments.

11

4.14

Employees

11

4.15

Registration Rights and Voting Rights

12

4.16

Compliance with Laws; Permits.

12

4.17

Environmental and Safety Laws

12

4.18

Valid Offering.

12

4.19

Full Disclosure.

13

4.20

Insurance.

13

4.21

SEC Reports.

13

4.22

Listing

13

4.23

No Integrated Offering.

14

4.24

Stop Transfer.

14

4.25

Dilution.

14

4.26

Patriot Act

14

4.27

ERISA

15

5.

Representations and Warranties of the Purchaser.

15

5.1

No Shorting

15

5.2

Requisite Power and Authority.

15

5.3

Investment Representations.

15

5.4

The Purchaser Bears Economic Risk.

16

5.5

Acquisition for Own Account.

16

5.6

The Purchaser Can Protect Its Interest.

16

5.7

Accredited Investor.

16

5.8

Legends.

16

6.

Covenants of the Company.

17

6.1

Stop-Orders.

17

6.2

Listing.

17

6.3

Market Regulations.

17

6.4

Reporting Requirements.

17

6.5

Use of Funds.

19

6.6

Access to Facilities

19

6.7

Taxes

19

6.8

Insurance.

20

6.9

Intellectual Property.

20

6.10

Properties

20

6.11

Confidentiality

21

6.12

Required Approvals

21

6.13

Reissuance of Securities

22

6.14

Opinion.

22

6.15

Margin Stock

22

6.16

FIRPTA

22

6.17

Restricted Cash Disclosure

23

6.18

Financing Right of First Refusal.

23

6.19

Authorization and Reservation of Shares.

24

7.

Covenants of the Purchaser.

24

7.1

Confidentiality

24

7.2

Non-Public Information.

24

7.3

Limitation on Acquisition of Common Stock of the Company

24

8.

Covenants of the Company and the Purchaser Regarding Indemnification

24

8.1

Company Indemnification

24

8.2

Purchaser’s Indemnification

25

9.

Exercise of the Warrant

25

9.1

Mechanics of Exercise

25

10.

Registration Rights

26

10.1

Registration Rights Granted.

26

10.2

Offering Restrictions

26

11.

Miscellaneous.

26

11.1

Governing Law, Jurisdiction and Waiver of Jury Trial.

26

11.2

Severability.

28

11.3

Survival

28

11.4

Successors

28

11.5

Entire Agreement; Maximum Interest.

28

11.6

Amendment and Waiver.

28

11.7

Delays or Omissions.

29

11.8

Notices.

29

11.9

Attorneys’ Fees

30

11.10

Titles and Subtitles

30

11.11

Facsimile Signatures; Counterparts.

30

11.12

Broker’s Fees.

30

11.13

Construction.

30

LIST OF EXHIBITS

Form of Restricted Secured Term Note

Exhibit A

Form of Secured Term Note

Exhibit B

Form of Warrant

Exhibit C

Form of Opinion

Exhibit D

Form of Escrow Agreement

Exhibit E







Securities Purchase Agreement

#



















SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of November7, 2006, by and between iBroadband, Inc., a Nevada corporation
(the “Company”), and LAURUS MASTER FUND, LTD., a Cayman Islands company (the
“Purchaser”).

RECITALS

WHEREAS, the Company has authorized the sale to the Purchaser of (i) a Secured
Term Note in the aggregate principal amount of Two Million Five Hundred Thousand
Dollars ($2,500,000) in the form of Exhibit A hereto (as amended, modified
and/or supplemented from time to time, the “Restricted Note”); and (ii) a
Secured Term Note in the aggregate principal amount of Two Million Five Hundred
Thousand Dollars ($2,500,000) in the form of Exhibit B hereto (as amended,
modified and/or supplemented from time to time, the “Non-Restricted Note”, and,
together with the Restricted Note, the “Notes”)

WHEREAS, the Company wishes to issue to the Purchaser a warrant in the form of
Exhibit C hereto (as amended, modified and/or supplemented from time to time,
the “Warrant”) to purchase up to 4,000,000 shares of the Company’s Common Stock
(subject to adjustment as set forth therein) in connection with the Purchaser’s
purchase of the Notes;

WHEREAS, the Purchaser desires to purchase the Notes and the Warrant on the
terms and conditions set forth herein; and

WHEREAS, the Company desires to issue and sell the Notes and Warrant to the
Purchaser on the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.   Agreement to Sell and Purchase.  Pursuant to the terms and conditions set
forth in this Agreement, on the Closing Date (as defined in Section 3), the
Company shall sell to the Purchaser, and the Purchaser shall purchase from the
Company, the Notes.  The sale of the Notes on the Closing Date shall be known as
the “Offering.”  The Notes will each mature on the Maturity Date (as defined in
such Note).  Collectively, the Notes and Warrant and Common Stock issuable upon
exercise of the Warrant are referred to as the “Securities.”

2.   Fees and Warrant.  On the Closing Date:

(a)   The Company will issue and deliver to the Purchaser the Warrant to
purchase up to 4,000,000 shares of Common Stock (subject to adjustment as set
forth therein) in connection with the Offering, pursuant to Section 1 hereof.
 All the representations, covenants, warranties, undertakings, and
indemnification, and other rights made or granted to or for the benefit of the
Purchaser by the Company are hereby also made and granted for the benefit of the
holder of the Warrant and shares of the Company’s Common Stock issuable upon
exercise of the Warrant (the “Warrant Shares”).

(b)   Subject to the terms and provisions of Section 2(d) below, the Company
shall pay to Laurus Capital Management, LLC, the investment manager of the
Purchaser (“LCM”), a non-refundable payment in an amount equal to three and
three-sixth percent (3.60%) of the aggregate principal amount of the Notes.  The
foregoing payment is referred to herein as the “LCM Payment.”  Such payment
shall be deemed fully earned on the Closing Date and shall not be subject to
rebate or proration for any reason.

(c)  The Company shall reimburse the Purchaser for its reasonable expenses
(including legal fees and expenses) incurred in connection with the entering
into of this Agreement and the Related Agreements (as hereinafter defined), and
expenses incurred in connection with the Purchaser’s due diligence review of the
Company and its Subsidiaries (as defined in Section 4.2) and all related
matters.  The Purchaser acknowledges that it has already received $15,000 of
such amounts.  All remaining amounts required to be paid under this Section 2(c)
will be paid on the Closing Date and shall be $45,000 for such expenses referred
to in this Section 2(c).

(d)   The LCM Payment and the expenses referred to in the preceding clause (c)
(net of deposits previously paid by the Company) shall be paid at closing out of
funds held pursuant to the Escrow Agreement (as defined below) and a
disbursement letter (the “Disbursement Letter”).

3.   Closing, Delivery and Payment.

1.  Closing.  Subject to the terms and conditions herein, the closing of the
transactions contemplated hereby (the “Closing”), shall take place on the date
hereof, at such time or place as the Company and the Purchaser may mutually
agree (such date is hereinafter referred to as the “Closing Date”).

2.   Delivery.  Pursuant to the Escrow Agreement, at the Closing on the Closing
Date, the Company will deliver to the Purchaser, among other things, the Notes
and the Warrant and the Purchaser will deliver to the Company, among other
things, the amounts set forth in the Disbursement Letter by certified funds or
wire transfer (it being understood that $2,500,000 of the proceeds of the
Restricted Note shall be placed in the Restricted Account (as defined in the
Restricted Account Agreement referred to below)). The Company hereby
acknowledges and agrees that Purchaser’s obligation to purchase the Notes from
the Company on the Closing Date shall be contingent upon the satisfaction (or
waiver by the Purchaser in its sole discretion) of the items and matters set
forth in the closing checklist provided by the Purchaser to the Company on or
prior to the Closing Date.

4.   Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchaser as follows

1   Organization, Good Standing and Qualification.  Each of the Company and each
of its Subsidiaries is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization.  Each of the
Company and each of its Subsidiaries has the corporate as the case may be, power
and authority to own and operate its properties and assets and, insofar as it is
or shall be a party thereto, to (1) execute and deliver (i) this Agreement, (ii)
the Notes and the Warrant to be issued in connection with this Agreement, (iii)
the Master Security Agreement dated as of the date hereof between the Company,
certain Subsidiaries of the Company and the Purchaser (as amended, modified
and/or supplemented from time to time, the “Master Security Agreement”), (iv)
the Registration Rights Agreement relating to the Securities dated as of the
date hereof between the Company and the Purchaser (as amended, modified and/or
supplemented from time to time, the “Registration Rights Agreement”), (v) the
Subsidiary Guaranty dated as of the date hereof made by certain Subsidiaries of
the Company (as amended, modified and/or supplemented from time to time, the
“Subsidiary Guaranty”), (vi) the Stock Pledge Agreement dated as of the date
hereof among the Company, certain Subsidiaries of the Company and the Purchaser
(as amended, modified and/or or supplemented from time to time, the “Stock
Pledge Agreement”), (vii) the Funds Escrow Agreement dated as of the date hereof
among the Company, the Purchaser and the escrow agent referred to therein,
substantially in the form of Exhibit D hereto (as amended, modified and/or
supplemented from time to time, the “Escrow Agreement”), (viii) the Restricted
Account Agreement dated as of the date hereof among the Company, the Purchaser
and North Fork Bank (as amended, modified or supplemented from time to time, the
“Restricted Account Agreement”), (ix) the Restricted Account Side Letter related
to the Restricted Account Agreement dated as of the date hereof between the
Company and the Purchaser (as amended, modified or supplemented from time to
time, the “Restricted Account Side Letter”), (x) the Lockbox Agreement dated as
of the date hereof between the Company, North Fork Bank and the Purchaser (as
amended, modified or supplemented from time to time, the “Lockbox Agreement”),
and (xi) all other documents, instruments and agreements entered into in
connection with the transactions contemplated hereby and thereby (the preceding
clauses (ii) through (xi), collectively, the “Related Agreements”); (2) issue
and sell the Notes; (3) issue and sell the Warrant and the Warrant Shares; and
(4) carry out the provisions of this Agreement and the Related Agreements and to
carry on its business as presently conducted.  Each of the Company and each of
its Subsidiaries is duly qualified and is authorized to do business and is in
good standing as a foreign corporation, partnership or limited liability
company, as the case may be, in all jurisdictions in which the nature or
location of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so has not, or could not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the business, assets, liabilities,
condition (financial or otherwise), properties, operations or prospects of the
Company and its Subsidiaries, taken individually and as a whole (a “Material
Adverse Effect”).

2   Subsidiaries.  Each direct and indirect Subsidiary of the Company, the
direct owner of such Subsidiary and its percentage ownership thereof, as of the
date hereof, is set forth on Schedule 4.2.  For the purpose of this Agreement, a
“Subsidiary” of any person or entity means (i) a corporation or other entity
whose shares of stock or other ownership interests having ordinary voting power
(other than stock or other ownership interests having such power only by reason
of the happening of a contingency) to elect a majority of the directors of such
corporation, or other persons or entities performing similar functions for such
person or entity, are owned, directly or indirectly, by such person or entity or
(ii) a corporation or other entity in which such person or entity owns, directly
or indirectly, more than 50% of the equity interests at such time.  

3   Capitalization; Voting Rights.

(a) The authorized capital stock of the Company, as of the date hereof consists
of 250,000,000 shares, of which 200,000,000 are shares of Common Stock, par
value $0.001 per share, 19,650,135  shares of which are issued and outstanding.
  The authorized, issued and outstanding capital stock of each Subsidiary of the
Company is set forth on Schedule 4.3.

(b) Except as disclosed on Schedule 4.3, other than:  (i) the shares reserved
for issuance under the Company’s stock option plans; and (ii) shares which may
be granted pursuant to this Agreement and the Related Agreements, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements, or arrangements
or agreements of any kind for the purchase or acquisition from the Company of
any of its securities.  Except as disclosed on Schedule 4.3, as of the date
hereof, neither the offer, issuance or sale of any of the Notes or the Warrant,
or the issuance of any of the Warrant Shares, nor the consummation of any
transaction contemplated hereby will result in a change in the price or number
of any securities of the Company outstanding, under anti-dilution or other
similar provisions contained in or affecting any such securities.

(c)   All issued and outstanding shares of the Company’s Common Stock:  (i) have
been duly authorized and validly issued and are fully paid and nonassessable;
and (ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.

(d)   As of the date hereof, the rights, preferences, privileges and
restrictions of the shares of the Common Stock are as stated in the Company’s
Certificate of Incorporation (the “Charter”).  The Warrant Shares have been duly
and validly reserved for issuance.  When issued in compliance with the
provisions of this Agreement and the Company’s Charter, the Securities will be
validly issued, fully paid and nonassessable, and will be free of any liens or
encumbrances; provided, however, that the Securities may be subject to
restrictions on transfer under state and/or federal securities laws as set forth
herein or as otherwise required by such laws at the time a transfer is proposed.

4   Authorization; Binding Obligations.  All corporate action on the part of the
Company and each of its Subsidiaries (including their respective officers and
directors) necessary for the authorization of this Agreement and the Related
Agreements, the performance of all obligations of the Company and its
Subsidiaries hereunder and under the other Related Agreements at the Closing
and, the authorization, sale, issuance and delivery of the Notes and Warrant has
been taken or will be taken prior to the Closing.  This Agreement and the
Related Agreements, when executed and delivered and to the extent it is a party
thereto, will be valid and binding obligations of each of the Company and each
of its Subsidiaries, enforceable against each such person or entity in
accordance with their terms, except:

(a)   as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights; and

(b)   general principles of equity that restrict the availability of equitable
or legal remedies.

The sale of the Notes is not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with.
 The issuance of the Warrant and the subsequent exercise of the Warrant for
Warrant Shares are not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with.  

5   Liabilities.   

(a)  Neither the Company nor any of its Subsidiaries has any liabilities, except
current liabilities incurred in the ordinary course of business and liabilities
disclosed in any of the Company’s filings under the Securities Exchange Act of
1934 (“Exchange Act”) made prior to the date of this Agreement (collectively,
the “Exchange Act Filings”), copies of which have been provided to or otherwise
obtained by the Purchaser.

(b)   Both before and after giving effect to (a) the transactions contemplated
hereby that are to be consummated on the Closing Date or such other date as
funds may be released from the Restricted Account, (b) the disbursement of the
proceeds of, or the assumption of the liability in respect of, the Notes
pursuant to the instructions or agreement of the Company and (c) the payment and
accrual of all transaction costs in connection with the foregoing, the Company
and each Subsidiary of the Company, is and will be, Solvent.  For purposes of
this Section 4.5(b), (i)  “Solvent” means, with respect to any Person on a
particular date, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person; (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute and unreasonably small capital; and (ii)
“Person” means any natural person, firm, partnership, association, corporation,
company, limited liability company, trust, business trust, governmental entity
or other entity.  The amount of contingent liabilities (such as litigation,
guaranties and pension plan liabilities) at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

6.   Agreements; Action.  Except as set forth on Schedule 4.6 or as disclosed in
any Exchange Act Filings:

(a)   there are no agreements, understandings, instruments, contracts, proposed
transactions, judgments, orders, writs or decrees to which the Company or any of
its Subsidiaries is a party or by which it is bound which may involve: (i)
obligations (contingent or otherwise) of, or payments to, the Company or any of
its Subsidiaries in excess of $50,000 (other than obligations of, or payments
to, the Company or any of its Subsidiaries arising from purchase or sale
agreements entered into in the ordinary course of business); or (ii) the
transfer or license of any patent, copyright, trade secret or other proprietary
right to or from the Company or any of its Subsidiaries (other than licenses
arising from the purchase of “off the shelf” or other standard products); or
(iii) provisions restricting the development, manufacture or distribution of the
Company’s or any of its Subsidiaries products or services; or (iv)
indemnification by the Company or any of its Subsidiaries with respect to
infringements of proprietary rights.

(b)   Since September 30, 2005 (the “Balance Sheet Date”), neither the Company
nor any of its Subsidiaries has:  (i) declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock; (ii) incurred any indebtedness for money borrowed or any
other liabilities (other than ordinary course obligations) individually in
excess of $50,000 or, in the case of indebtedness and/or liabilities
individually less than $50,000, in excess of $100,000 in the aggregate; (iii)
made any loans or advances to any person or entity not in excess, individually
or in the aggregate, of $100,000, other than ordinary course advances for travel
expenses; or (iv) sold, exchanged or otherwise disposed of any of its assets or
rights in excess of $50,000 in the aggregate, other than the sale of its
inventory in the ordinary course of business.

(c)   For the purposes of subsections (a) and (b) above, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same person or entity (including persons or entities
the Company or any Subsidiary of the Company has reason to believe are
affiliated therewith) shall be aggregated for the purpose of meeting the
individual minimum dollar amounts of such subsections.

(d)   The Company maintains disclosure controls and procedures (“Disclosure
Controls”) designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized, and reported, within the time periods specified
in the rules and forms of the Securities and Exchange Commission (“SEC”).

(e)   The Company makes and keep books, records, and accounts, that, in
reasonable detail, accurately and fairly reflect the transactions and
dispositions of the Company’s assets.  The Company maintains internal control
over financial reporting (“Financial Reporting Controls”) designed by, or under
the supervision of, the Company’s principal executive and principal financial
officers, and effected by the Company’s board of directors, management, and
other personnel, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles (“GAAP”),
including that:

(i)   transactions are executed in accordance with management’s general or
specific authorization;

(ii)   unauthorized acquisition, use, or disposition of the Company’s assets
that could have a material effect on the financial statements are prevented or
timely detected;

(iii)   transactions are recorded as necessary to permit preparation of
financial statements in accordance with GAAP, and that the Company’s receipts
and expenditures are being made only in accordance with authorizations of the
Company’s management and board of directors;

(iv)   transactions are recorded as necessary to maintain accountability for
assets; and

(v)   the recorded accountability for assets is compared with the existing
assets at reasonable intervals, and appropriate action is taken with respect to
any differences.

(f)  There is no weakness in any of the Company’s Disclosure Controls or
Financial Reporting Controls that is required to be disclosed in any of the
Exchange Act Filings, except as so disclosed.

7   Obligations to Related Parties.  Except as set forth on Schedule 4.7, there
are no obligations of the Company or any of its Subsidiaries to officers,
directors, stockholders or employees of the Company or any of its Subsidiaries
other than:

(a)   for payment of salary for services rendered and for bonus payments;

(b)   reimbursement for reasonable expenses incurred on behalf of the Company
and its Subsidiaries;

(c)   for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors of the Company and each Subsidiary of
the Company, as applicable); and

(d)   obligations listed in the Company’s and each of its Subsidiary’s financial
statements or disclosed in any of the Company’s Exchange Act Filings.

Except as described above or set forth on Schedule 4.7, none of the officers,
directors or, to the best of the Company’s knowledge, key employees or
stockholders of the Company or any of its Subsidiaries or any members of their
immediate families, are indebted to the Company or any of its Subsidiaries,
individually or in the aggregate, in excess of $50,000 or have any direct or
indirect ownership interest in any firm or corporation with which the Company or
any of its Subsidiaries is affiliated or with which the Company or any of its
Subsidiaries has a business relationship, or any firm or corporation which
competes with the Company or any of its Subsidiaries, other than passive
investments in publicly traded companies (representing less than one percent
(1%) of such company) which may compete with the Company or any of its
Subsidiaries.  Except as described above, no officer, director or stockholder of
the Company or any of its Subsidiaries, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
the Company or any of its Subsidiaries and no agreements, understandings or
proposed transactions are contemplated between the Company or any of its
Subsidiaries and any such person.  Except as set forth on Schedule 4.7, neither
the Company nor any of its Subsidiaries is a guarantor or indemnitor of any
indebtedness of any other person or entity.

8.   Changes.  Since the Balance Sheet Date, except as disclosed in any Exchange
Act Filing or in any Schedule to this Agreement or to any of the Related
Agreements, there has not been:

(a)   any change in the business, assets, liabilities, condition (financial or
otherwise), properties, operations or prospects of the Company or any of its
Subsidiaries, which individually or in the aggregate has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

(b)   any resignation or termination of any officer, key employee or group of
employees of the Company or any of its Subsidiaries;

(c)   any material change, except in the ordinary course of business, in the
contingent obligations of the Company or any of its Subsidiaries by way of
guaranty, endorsement, indemnity, warranty or otherwise;

(d)   any damage, destruction or loss, whether or not covered by insurance,
which has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

(e)   any waiver by the Company or any of its Subsidiaries of a valuable right
or of a material debt owed to it;

(f)   any direct or indirect loans made by the Company or any of its
Subsidiaries to any stockholder, employee, officer or director of the Company or
any of its Subsidiaries, other than advances made in the ordinary course of
business;

(g)   any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder of the Company or any of its
Subsidiaries;

(h)   any declaration or payment of any dividend or other distribution of the
assets of the Company or any of its Subsidiaries;

(i)   any labor organization activity related to the Company or any of its
Subsidiaries;

(j)   any debt, obligation or liability incurred, assumed or guaranteed by the
Company or any of its Subsidiaries, except those for immaterial amounts and for
current liabilities incurred in the ordinary course of business;

(k)   any sale, assignment or transfer of any patents, trademarks, copyrights,
trade secrets or other intangible assets owned by the Company or any of its
Subsidiaries;

(l)   any change in any material agreement to which the Company or any of its
Subsidiaries is a party or by which either the Company or any of its
Subsidiaries is bound which either individually or in the aggregate has had, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(m)   any other event or condition of any character that, either individually or
in the aggregate, has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; or

(n)   any arrangement or commitment by the Company or any of its Subsidiaries to
do any of the acts described in subsection (a) through (m) above.

9   Title to Properties and Assets; Liens, Etc.  Except as set forth on
Schedule 4.9, each of the Company and each of its Subsidiaries has good and
marketable title to its properties and assets, and good title to its leasehold
interests, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than:

(a)   those resulting from taxes which have not yet become delinquent;

(b)   minor liens and encumbrances which do not materially detract from the
value of the property subject thereto or materially impair the operations of the
Company or any of its Subsidiaries, so long as in each such case, such liens and
encumbrances have no effect on the lien priority of the Purchaser in such
property; and

(c)   those that have otherwise arisen in the ordinary course of business, so
long as they have no effect on the lien priority of the Purchaser therein.

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used.  Except as set forth on Schedule 4.9, the Company and
its Subsidiaries are in compliance with all material terms of each lease to
which it is a party or is otherwise bound.

10.   Intellectual Property.

(a)  Each of the Company and each of its Subsidiaries owns or possesses
sufficient legal rights to all patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes necessary for its business as now conducted and, to the Company’s
knowledge, as presently proposed to be conducted (the “Intellectual Property”),
without any known infringement of the rights of others.  There are no
outstanding options, licenses or agreements of any kind relating to the
foregoing proprietary rights, nor is the Company or any of its Subsidiaries
bound by or a party to any options, licenses or agreements of any kind with
respect to the patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes
of any other person or entity other than such licenses or agreements arising
from the purchase of “off the shelf” or standard products.

(b)  Neither the Company nor any of its Subsidiaries has received any
communications alleging that the Company or any of its Subsidiaries has violated
any of the patents, trademarks, service marks, trade names, copyrights or trade
secrets or other proprietary rights of any other person or entity, nor is the
Company or any of its Subsidiaries aware of any basis therefor.

(c)  The Company does not believe it is or will be necessary to utilize any
inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company or any of its Subsidiaries, except
for inventions, trade secrets or proprietary information that have been
rightfully assigned to the Company or any of its Subsidiaries.

Compliance with Other Instruments.  Neither the Company nor any of its
Subsidiaries is in violation or default of (x) any term of its Charter or
Bylaws, or (y) any provision of any indebtedness, mortgage, indenture, contract,
agreement or instrument to which it is party or by which it is bound or of any
judgment, decree, order or writ, which violation or default, in the case of this
clause (y), has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  The execution,
delivery and performance of and compliance with this Agreement and the Related
Agreements to which it is a party, and the issuance and sale of the Notes by the
Company and the other Securities by the Company each pursuant hereto and
thereto, will not, with or without the passage of time or giving of notice,
result in any such material violation, or be in conflict with or constitute a
default under any such term or provision, or result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Company or any of its Subsidiaries or the suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to the Company, its business or operations or any of its
assets or properties.  

11.   Litigation.  Except as set forth on Schedule 4.12 hereto, there is no
action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened against the Company or any of its Subsidiaries
that prevents the Company or any of its Subsidiaries from entering into this
Agreement or the other Related Agreements, or from consummating the transactions
contemplated hereby or thereby, or which has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or any change in the current equity ownership of the Company or any of
its Subsidiaries, nor is the Company aware that there is any basis to assert any
of the foregoing.  Neither the Company nor any of its Subsidiaries is a party to
or subject to the provisions of any order, writ, injunction, judgment or decree
of any court or government agency or instrumentality.  There is no action, suit,
proceeding or investigation by the Company or any of its Subsidiaries currently
pending or which the Company or any of its Subsidiaries intends to initiate.

12.   Tax Returns and Payments.  Each of the Company and each of its
Subsidiaries has timely filed all tax returns (federal, state and local)
required to be filed by it.  All taxes shown to be due and payable on such
returns, any assessments imposed, and all other taxes due and payable by the
Company or any of its Subsidiaries on or before the Closing, have been paid or
will be paid prior to the time they become delinquent.  Except as set forth on
Schedule 4.13, neither the Company nor any of its Subsidiaries has been advised:

(a)  that any of its returns, federal, state or other, have been or are being
audited as of the date hereof; or

(b)  of any adjustment, deficiency, assessment or court decision in respect of
its federal, state or other taxes.

The Company has no knowledge of any liability for any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.  

13.   Employees.  Except as set forth on Schedule 4.14, neither the Company nor
any of its Subsidiaries has any collective bargaining agreements with any of its
employees.  There is no labor union organizing activity pending or, to the
Company’s knowledge, threatened with respect to the Company or any of its
Subsidiaries.  Except as disclosed in the Exchange Act Filings or on Schedule
4.14, neither the Company nor any of its Subsidiaries is a party to or bound by
any currently effective employment contract, deferred compensation arrangement,
bonus plan, incentive plan, profit sharing plan, retirement agreement or other
employee compensation plan or agreement.  To the Company’s knowledge, no
employee of the Company or any of its Subsidiaries, nor any consultant with whom
the Company or any of its Subsidiaries has contracted, is in violation of any
term of any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company or any of its Subsidiaries because of the nature of
the business to be conducted by the Company or any of its Subsidiaries; and to
the Company’s knowledge the continued employment by the Company and its
Subsidiaries of their present employees, and the performance of the Company’s
and its Subsidiaries’ contracts with its independent contractors, will not
result in any such violation.  Neither the Company nor any of its Subsidiaries
is aware that any of its employees is obligated under any contract (including
licenses, covenants or commitments of any nature) or other agreement, or subject
to any judgment, decree or order of any court or administrative agency that
would interfere with their duties to the Company or any of its Subsidiaries.
 Neither the Company nor any of its Subsidiaries has received any notice
alleging that any such violation has occurred.  Except for employees who have a
current effective employment agreement with the Company or any of its
Subsidiaries, no employee of the Company or any of its Subsidiaries has been
granted the right to continued employment by the Company or any of its
Subsidiaries or to any material compensation following termination of employment
with the Company or any of its Subsidiaries.  Except as set forth on Schedule
4.14, the Company is not aware that any officer, key employee or group of
employees intends to terminate his, her or their employment with the Company or
any of its Subsidiaries, nor does the Company or any of its Subsidiaries have a
present intention to terminate the employment of any officer, key employee or
group of employees.

14.   Registration Rights and Voting Rights.  Except as set forth on
Schedule 4.15 and except as disclosed in Exchange Act Filings, neither the
Company nor any of its Subsidiaries is presently under any obligation, and
neither the Company nor any of its Subsidiaries has granted any rights, to
register any of the Company’s or its Subsidiaries’ presently outstanding
securities or any of its securities that may hereafter be issued.  Except as set
forth on Schedule 4.15 and except as disclosed in Exchange Act Filings, to the
Company’s knowledge, no stockholder of the Company or any of its Subsidiaries
has entered into any agreement with respect to the voting of equity securities
of the Company or any of its Subsidiaries.

15.   Compliance with Laws; Permits.  Neither the Company nor any of its
Subsidiaries is in violation of any provision of the Sarbanes-Oxley Act of 2002
or any SEC related regulation or rule or any rule of the Principal Market (as
hereafter defined) promulgated thereunder or any other applicable statute, rule,
regulation, order or restriction of any domestic or foreign government or any
instrumentality or agency thereof in respect of the conduct of its business or
the ownership of its properties which has had, or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.  No
governmental orders, permissions, consents, approvals or authorizations are
required to be obtained and no registrations or declarations are required to be
filed in connection with the execution and delivery of this Agreement or any
other Related Agreement and the issuance of any of the Securities, except such
as have been duly and validly obtained or filed, or with respect to any filings
that must be made after the Closing, as will be filed in a timely manner.  Each
of the Company and its Subsidiaries has all material franchises, permits,
licenses and any similar authority necessary for the conduct of its business as
now being conducted by it, the lack of which could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

16.   Environmental and Safety Laws.  Neither the Company nor any of its
Subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation.  Except as set forth on
Schedule 4.17, no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by the Company or any of its Subsidiaries or, to
the Company’s knowledge, by any other person or entity on any property owned,
leased or used by the Company or any of its Subsidiaries.  For the purposes of
the preceding sentence, “Hazardous Materials” shall mean:

(a)   materials which are listed or otherwise defined as “hazardous” or “toxic”
under any applicable local, state, federal and/or foreign laws and regulations
that govern the existence and/or remedy of contamination on property, the
protection of the environment from contamination, the control of hazardous
wastes, or other activities involving hazardous substances, including building
materials; or

(b)   any petroleum products or nuclear materials.

17.   Valid Offering.  Assuming the accuracy of the representations and
warranties of the Purchaser contained in this Agreement, the offer, sale and
issuance of the Securities will be exempt from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.  

18.   Full Disclosure.  Each of the Company and each of its Subsidiaries has
provided the Purchaser with all information requested by the Purchaser in
connection with its decision to purchase the Notes and Warrant, including all
information the Company and its Subsidiaries believe is reasonably necessary to
make such investment decision.  Neither this Agreement, the Related Agreements,
the exhibits and schedules hereto and thereto nor any other document delivered
by the Company or any of its Subsidiaries to Purchaser or its attorneys or
agents in connection herewith or therewith or with the transactions contemplated
hereby or thereby, contain any untrue statement of a material fact nor omit to
state a material fact necessary in order to make the statements contained herein
or therein, in light of the circumstances in which they are made, not
misleading.  Any financial projections and other estimates provided to the
Purchaser by the Company or any of its Subsidiaries were based on the Company’s
and its Subsidiaries’ experience in the industry and on assumptions of fact and
opinion as to future events which the Company or any of its Subsidiaries, at the
date of the issuance of such projections or estimates, believed to be
reasonable.  

19.   Insurance.  Each of the Company and each of its Subsidiaries has general
commercial, product liability, fire and casualty insurance policies with
coverages which the Company believes are customary for companies similarly
situated to the Company and its Subsidiaries in the same or similar business.

20.   SEC Reports.  Except as set forth on Schedule 4.21, the Company has filed
all proxy statements, reports and other documents required to be filed by it
under the Securities Exchange Act 1934, as amended (the “Exchange Act”).  The
Company has furnished the Purchaser copies of:  (i) its Annual Reports on Form
10-KSB for its fiscal years ended September 30, 2005; and (ii) its Quarterly
Reports on Form 10-QSB for its fiscal quarter ended June 30, 2006, and the Form
8-K filings which it has made during the fiscal year 2006 to date (collectively,
the “SEC Reports”).  Except as set forth on Schedule 4.21, each SEC Report was,
at the time of its filing, in substantial compliance with the requirements of
its respective form and none of the SEC Reports, nor the financial statements
(and the notes thereto) included in the SEC Reports, as of their respective
filing dates, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

21.   Listing.  The Company’s Common Stock is listed or quoted, as applicable,
on a Principal Market (as hereafter defined) and satisfies and at all times
hereafter will satisfy, all requirements for the continuation of such listing or
quotation, as applicable.  The Company has not received any notice that its
Common Stock will be delisted from, or no longer quoted on, as applicable, the
Principal Market or that its Common Stock does not meet all requirements for
such listing or quotation, as applicable.  For purposes hereof, the term
“Principal Market” means the NASD Over The Counter Bulletin Board, NASDAQ
Capital Market, NASDAQ National Markets System, American Stock Exchange or New
York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock).

22.   No Integrated Offering.  Neither the Company, nor any of its Subsidiaries
or affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement or any of the Related Agreements to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Securities pursuant to Rule
506 under the Securities Act, or any applicable exchange-related stockholder
approval provisions, nor will the Company or any of its affiliates or
Subsidiaries take any action or steps that would cause the offering of the
Securities to be integrated with other offerings.

23.   Stop Transfer.  The Securities are restricted securities as of the date of
this Agreement.  Neither the Company nor any of its Subsidiaries will issue any
stop transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.

24.   Dilution.  The Company specifically acknowledges that its obligation to
issue the shares of Common Stock upon exercise of the Warrant is binding upon
the Company and enforceable regardless of the dilution such issuance may have on
the ownership interests of other shareholders of the Company.  

25.   Patriot Act.

The Company certifies that, to the best of Company’s knowledge, neither the
Company nor any of its Subsidiaries has been designated, nor is or shall be
owned or controlled, by a “suspected terrorist” as defined in Executive Order
13224.  The Company hereby acknowledges that the Purchaser seeks to comply with
all applicable laws concerning money laundering and related activities.  In
furtherance of those efforts, the Company hereby represents, warrants and
covenants that:  (i) none of the cash or property that the Company or any of its
Subsidiaries will pay or will contribute to the Purchaser has been or shall be
derived from, or related to, any activity that is deemed criminal under United
States law; and (ii) no contribution or payment by the Company or any of its
Subsidiaries to the Purchaser, to the extent that they are within the Company’s
and/or its Subsidiaries’ control shall cause the Purchaser to be in violation of
the United States Bank Secrecy Act, the United States International Money
Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-Terrorist Financing Act of 2001.  The Company
shall promptly notify the Purchaser if any of these representations, warranties
or covenants ceases to be true and accurate regarding the Company or any of its
Subsidiaries.  The Company shall provide the Purchaser all additional
information regarding the Company or any of its Subsidiaries that the Purchaser
deems necessary or convenient to ensure compliance with all applicable laws
concerning money laundering and similar activities.  The Company understands and
agrees that if at any time it is discovered that any of the foregoing
representations, warranties or covenants are incorrect, or if otherwise required
by applicable law or regulation related to money laundering or similar
activities, the Purchaser may undertake appropriate actions to ensure compliance
with applicable law or regulation, including but not limited to segregation
and/or redemption of the Purchaser’s investment in the Company.  The Company
further understands that the Purchaser may release confidential information
about the Company and its Subsidiaries and, if applicable, any underlying
beneficial owners, to proper authorities if the Purchaser, in its sole
discretion, determines that it is in the best interests of the Purchaser in
light of relevant rules and regulations under the laws set forth in subsection
(ii) above.

ERISA.  Based upon the Employee Retirement Income Security Act of 1974
(“ERISA”), and the regulations and published interpretations thereunder:  (i)
neither the Company nor any of its Subsidiaries has engaged in any Prohibited
Transactions (as defined in Section 406 of ERISA and Section 4975 of the
Internal Revenue Code of 1986, as amended (the “Code”)); (ii) each of the
Company and each of its Subsidiaries has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans; (iii) neither
the Company nor any of its Subsidiaries has any knowledge of any event or
occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any employee benefit
plan(s); (iv) neither the Company nor any of its Subsidiaries has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than the Company’s or such Subsidiary’s employees; and (v)
neither the Company nor any of its Subsidiaries has withdrawn, completely or
partially, from any multi-employer pension plan so as to incur liability under
the Multiemployer Pension Plan Amendments Act of 1980.

5.   Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants to the Company as follows (such representations and
warranties do not lessen or obviate the representations and warranties of the
Company set forth in this Agreement):

1.   No Shorting.  The Purchaser or any of its affiliates and investment
partners has not, will not and will not cause any person or entity, to directly
engage in “short sales” of the Company’s Common Stock as long as any of the
Notes shall be outstanding.

2.  Requisite Power and Authority.  The Purchaser has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Related Agreements and to carry out their provisions.  All
corporate action on the Purchaser’s part required for the lawful execution and
delivery of this Agreement and the Related Agreements have been or will be
effectively taken prior to the Closing.  Upon their execution and delivery, this
Agreement and the Related Agreements will be valid and binding obligations of
the Purchaser, enforceable in accordance with their terms, except:

(a)   as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights; and

(b)  as limited by general principles of equity that restrict the availability
of equitable and legal remedies.

3.   Investment Representations.  The Purchaser understands that the Securities
are being offered and sold pursuant to an exemption from registration contained
in the Securities Act based in part upon the Purchaser’s representations
contained in this Agreement, including, without limitation, that the Purchaser
is an “accredited investor” within the meaning of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”).  The Purchaser
confirms that it has received or has had full access to all the information it
considers necessary or appropriate to make an informed investment decision with
respect to the Notes and the Warrant to be purchased by it under this Agreement
and the Warrant Shares acquired by it upon the exercise of the Warrant,
respectively.  The Purchaser further confirms that it has had an opportunity to
ask questions and receive answers from the Company regarding the Company’s and
its Subsidiaries’ business, management and financial affairs and the terms and
conditions of the Offering, the Notes, the Warrant and the Securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to the Purchaser or to which the
Purchaser had access.

4.   The Purchaser Bears Economic Risk.  The Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests.  The Purchaser must bear the economic
risk of this investment until the Securities are sold pursuant to: (i) an
effective registration statement under the Securities Act; or (ii) an exemption
from registration is available with respect to such sale.

5.   Acquisition for Own Account.  The Purchaser is acquiring the Notes and
Warrant and the Warrant Shares for the Purchaser’s own account for investment
only, and not as a nominee or agent and not with a view towards or for resale in
connection with their distribution.

6.   The Purchaser Can Protect Its Interest.  The Purchaser represents that by
reason of its, or of its management’s, business and financial experience, the
Purchaser has the capacity to evaluate the merits and risks of its investment in
the Notes, the Warrant and the Securities and to protect its own interests in
connection with the transactions contemplated in this Agreement and the Related
Agreements.  Further, the Purchaser is aware of no publication of any
advertisement in connection with the transactions contemplated in the Agreement
or the Related Agreements.

7.   Accredited Investor.  The Purchaser represents that it is an accredited
investor within the meaning of Regulation D under the Securities Act.

8.   Legends.

(a)   The Warrant Shares, if not issued by DWAC system (as hereinafter defined),
shall bear a legend which shall be in substantially the following form until
such shares are covered by an effective registration statement filed with the
SEC:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
 THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
IBROADBAND, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

(b)   The Warrant shall bear substantially the following legend:

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS.  THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
IBROADBAND, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

6.   Covenants of the Company.  The Company covenants and agrees with the
Purchaser as follows:

1.   Stop-Orders.  The Company will advise the Purchaser, promptly after it
receives notice of issuance by the SEC, any state securities commission or any
other regulatory authority of any stop order or of any order preventing or
suspending any offering of any securities of the Company, or of the suspension
of the qualification of the Common Stock of the Company for offering or sale in
any jurisdiction, or the initiation of any proceeding for any such purpose.

2.   Listing.  The Company shall promptly secure the listing or quotation, as
applicable, of the shares of Common Stock issuable upon the exercise of the
Warrant on the Principal Market upon which shares of Common Stock are listed or
quoted for trading, as applicable (subject to official notice of issuance) and
shall maintain such listing or quotation, as applicable, so long as any other
shares of Common Stock shall be so listed or quoted, as applicable.  The Company
will maintain the listing or quotation, as applicable, of its Common Stock on
the Principal Market, and will comply in all material respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the National Association of Securities Dealers (“NASD”) and such exchanges, as
applicable.  

3.   Market Regulations.  The Company shall notify the SEC, NASD and applicable
state authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the Purchaser
and promptly provide copies thereof to the Purchaser.

4.   Reporting Requirements.  The Company will deliver, or cause to be
delivered, to the Purchaser each of the following, which shall be in form and
detail acceptable to the Purchaser:

(a)   As soon as available, and in any event within ninety (90) days after the
end of each fiscal year of the Company, each of the Company’s and each of its
Subsidiaries’ audited financial statements with a report of independent
certified public accountants of recognized standing selected by the Company and
acceptable to the Purchaser (the “Accountants”), which annual financial
statements shall be without qualification and shall include each of the
Company’s and each of its Subsidiaries’ balance sheet as at the end of such
fiscal year and the related statements of each of the Company’s and each of its
Subsidiaries’ income, retained earnings and cash flows for the fiscal year then
ended, prepared on a consolidating and consolidated basis to include the
Company, each Subsidiary of the Company and each of their respective affiliates,
all in reasonable detail and prepared in accordance with GAAP, together with (i)
if and when available, copies of any management letters prepared by the
Accountants; and (ii) a certificate of the Company’s President, Chief Executive
Officer or Chief Financial Officer stating that such financial statements have
been prepared in accordance with GAAP and whether or not such officer has
knowledge of the occurrence of any Event of Default  (as defined in the Notes)
and, if so, stating in reasonable detail the facts with respect thereto;

(b)   As soon as available and in any event within forty five (45) days after
the end of each fiscal quarter of the Company, an unaudited/internal balance
sheet and statements of income, retained earnings and cash flows of the Company
and each of its Subsidiaries as at the end of and for such quarter and for the
year to date period then ended, prepared on a consolidating and consolidated
basis to include all the Company, each Subsidiary of the Company and each of
their respective affiliates, in reasonable detail and stating in comparative
form the figures for the corresponding date and periods in the previous year,
all prepared in accordance with GAAP, subject to year-end adjustments and
accompanied by a certificate of the Company’s President, Chief Executive Officer
or Chief Financial Officer, stating (i) that such financial statements have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
(ii) whether or not such officer has knowledge of the occurrence of any Event of
Default (as defined in the Notes) not theretofore reported and remedied and, if
so, stating in reasonable detail the facts with respect thereto;

(c)   As soon as available and in any event within fifteen (15) days after the
end of each calendar month, an unaudited/internal balance sheet and statements
of income, retained earnings and cash flows of each of the Company and its
Subsidiaries as at the end of and for such month and for the year to date period
then ended, prepared on a consolidating and consolidated basis to include the
Company, each Subsidiary of the Company and each of their respective affiliates,
in reasonable detail and stating in comparative form the figures for the
corresponding date and periods in the previous year, all prepared in accordance
with GAAP, subject to year-end adjustments and accompanied by a certificate of
the Company’s President, Chief Executive Officer or Chief Financial Officer,
stating (i) that such financial statements have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and (ii) whether or not such
officer has knowledge of the occurrence of any Event of Default (as defined in
the Notes) not theretofore reported and remedied and, if so, stating in
reasonable detail the facts with respect thereto;

(d)   The Company shall timely file with the SEC all reports required to be
filed pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination.  Promptly after (i) the filing thereof, copies of the Company’s
most recent registration statements and annual, quarterly, monthly or other
regular reports which the Company files with the Securities and Exchange
Commission (the “SEC”), and (ii) the issuance thereof, copies of such financial
statements, reports and proxy statements as the Company shall send to its
stockholders; and

(e)  The Company shall deliver, or cause the applicable Subsidiary of the
Company to deliver, such other information as the Purchaser shall reasonably
request.

5.   Use of Funds.  The Company shall use the proceeds of the sale of (i) the
Non-Restricted Note and the Warrant for general working capital purposes only,
and (ii) the Restricted Note for the purposes outlined in the Restricted Account
Side Letter (it being understood that $2,500,000 of the proceeds of the
Restricted Note will be deposited in the Restricted Account on the Closing Date
and shall be subject to the terms and conditions of the Restricted Account
Agreement and the Restricted Account Side Letter).

6.   Access to Facilities.  Each of the Company and each of its Subsidiaries
will permit any representatives designated by the Purchaser (or any successor of
the Purchaser), upon reasonable notice and during normal business hours, at such
person’s expense and accompanied by a representative of the Company or any
Subsidiary (provided that no such prior notice shall be required to be given and
no such representative of the Company or any Subsidiary shall be required to
accompany the Purchaser in the event the Purchaser believes such access is
necessary to preserve or protect the Collateral (as defined in the Master
Security Agreement) or following the occurrence and during the continuance of an
Event of Default (as defined in the Non-Restricted Note and/or as defined in the
Restricted Note)), to:

(a)   visit and inspect any of the properties of the Company or any of its
Subsidiaries;

(b)   examine the corporate and financial records of the Company or any of its
Subsidiaries (unless such examination is not permitted by federal, state or
local law or by contract) and make copies thereof or extracts therefrom; and

(c)   discuss the affairs, finances and accounts of the Company or any of its
Subsidiaries with the directors, officers and independent accountants of the
Company or any of its Subsidiaries.

Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to the Purchaser unless the
Purchaser signs a confidentiality agreement and otherwise complies with
Regulation FD, under the federal securities laws.

7.   Taxes.  Each of the Company and each of its Subsidiaries will promptly pay
and discharge, or cause to be paid and discharged, when due and payable, all
taxes, assessments and governmental charges or levies imposed upon the income,
profits, property or business of the Company and its Subsidiaries; provided,
however, that any such tax, assessment, charge or levy need not be paid
currently if (i) the validity thereof shall currently and diligently be
contested in good faith by appropriate proceedings, (ii) such tax, assessment,
charge or levy shall have no effect on the lien priority of the Purchaser in any
property of the Company or any of its Subsidiaries and (iii) if the Company
and/or such Subsidiary shall have set aside on its books adequate reserves with
respect thereto in accordance with GAAP; and provided, further, that the Company
and its Subsidiaries will pay all such taxes, assessments, charges or levies
forthwith upon the commencement of proceedings to foreclose any lien which may
have attached as security therefor.

8.   Insurance.  (i) The Company shall bear the full risk of loss from any loss
of any nature whatsoever with respect to the Collateral (as defined in each of
the Master Security Agreement, the Stock Pledge Agreement and each other
security agreement entered into by the Company and/or any of its Subsidiaries
for the benefit of the Purchaser) and the Company and each of its Subsidiaries
will, jointly and severally, bear the full risk of loss from any loss of any
nature whatsoever with respect to the assets pledged to the Purchaser as
security for the Obligations (as defined in the Master Security Agreement).
  Furthermore, the Company will insure or cause the Collateral to be insured in
the Purchaser’s name as an additional insured and lender loss payee, with an
appropriate loss payable endorsement in form and substance satisfactory to the
Purchaser, against loss or damage by fire, flood, sprinkler leakage, theft,
burglary, pilferage, loss in transit and other risks customarily insured against
by companies in similar business similarly situated as the Company and its
Subsidiaries including but not limited to workers compensation, public and
product liability and business interruption, and such other hazards as the
Purchaser shall specify in amounts and under insurance policies and bonds by
insurers acceptable to the Purchaser and all premiums thereon shall be paid by
the Company and the policies delivered to the Purchaser.  If the Company or any
of its Subsidiaries fails to obtain the insurance and in such amounts of
coverage as otherwise required pursuant to this Section 6.8, the Purchaser may
procure such insurance and the cost thereof shall be promptly reimbursed by the
Company and shall constitute Obligations.

(i)   The Company’s insurance coverage shall not be impaired or invalidated by
any act or neglect of the Company or any of its Subsidiaries and the insurer
will provide the Purchaser with no less than thirty (30) days notice prior of
cancellation;

(ii)   The Purchaser, in connection with its status as a lender loss payee, will
be assigned at all times to a first lien position until such time as all the
Purchaser’s Obligations have been indefeasibly satisfied in full.   

9.   Intellectual Property.  Each of the Company and each of its Subsidiaries
shall maintain in full force and effect its existence, rights and franchises and
all licenses and other rights to use Intellectual Property owned or possessed by
it and reasonably deemed to be necessary to the conduct of its business.

10.   Properties.  Each of the Company and each of its Subsidiaries will keep
its properties in good repair, working order and condition, reasonable wear and
tear excepted, and from time to time make all needful and proper repairs,
renewals, replacements, additions and improvements thereto; and each of the
Company and each of its Subsidiaries will at all times comply with each
provision of all leases to which it is a party or under which it occupies
property if the breach of such provision could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

11.   Confidentiality.  The Company will not, and will not permit any of its
Subsidiaries to, disclose, and will not include in any public announcement, the
name of the Purchaser, unless expressly agreed to by the Purchaser or unless and
until such disclosure is required by law or applicable regulation, and then only
to the extent of such requirement.  Notwithstanding the foregoing, the Company
may disclose the Purchaser’s identity and the terms of this Agreement to its
current and prospective debt and equity financing sources.

12.   Required Approvals.  (I) For so long as twenty-five percent (25%) of the
principal amount of any of the Notes is outstanding, the Company, without the
prior written consent of the Purchaser, shall not, and shall not permit any of
its Subsidiaries to:

(a)   (i) directly or indirectly declare or pay any dividends, other than
dividends paid to the Company or any of its wholly-owned Subsidiaries,
(ii) issue any preferred stock that is manditorily redeemable prior to the one
year anniversary of the Maturity Date (as defined in either of the Notes) or
(iii) redeem any of its preferred stock or other equity interests;

(b)   liquidate, dissolve or effect a material reorganization (it being
understood that in no event shall the Company or any of its Subsidiaries
dissolve, liquidate or merge with any other person or entity (unless, in the
case of such a merger, the Company or, in the case of merger not involving the
Company, such Subsidiary, as applicable, is the surviving entity);

(c)   become subject to (including, without limitation, by way of amendment to
or modification of) any agreement or instrument which by its terms would (under
any circumstances) restrict the Company’s or any of its Subsidiaries, right to
perform the provisions of this Agreement, any Related Agreement or any of the
agreements contemplated hereby or thereby;

(d)  materially alter or change the scope of the business of the Company and its
Subsidiaries taken as a whole; or

(e)   (i) create, incur, assume or suffer to exist any indebtedness (exclusive
of trade debt and debt incurred to finance the purchase of equipment (not in
excess of five percent (5%) of the fair market value of the Company’s and its
Subsidiaries’ assets)) whether secured or unsecured other than (x) the Company’s
obligations owed to the Purchaser, (y) indebtedness set forth on Schedule
6.12(e) attached hereto and made a part hereof and any refinancings or
replacements thereof on terms no less favorable to the Purchaser than the
indebtedness being refinanced or replaced, and (z) any indebtedness incurred in
connection with the purchase of assets (other than equipment) in the ordinary
course of business, or any refinancings or replacements thereof on terms no less
favorable to the Purchaser than the indebtedness being refinanced or replaced,
so long as any lien relating thereto shall only encumber the fixed assets so
purchased and no other assets of the Company or any of its Subsidiaries; (ii)
cancel any indebtedness owing to it in excess of $50,000 in the aggregate during
any 12 month period; (iii) assume, guarantee, endorse or otherwise become
directly or contingently liable in connection with any obligations of any other
person or entity, except the endorsement of negotiable instruments by the
Company or any Subsidiary thereof for deposit or collection or similar
transactions in the ordinary course of business or guarantees of indebtedness
otherwise permitted to be outstanding pursuant to this clause (e); and

(II) The Company, without the prior written consent of the Purchaser, shall not,
and shall not permit any of its Subsidiaries to, create or acquire any
Subsidiary after the date hereof unless (i) such Subsidiary is a wholly-owned
Subsidiary of the Company and (ii) such Subsidiary becomes a party to the Master
Security Agreement, the Stock Pledge Agreement and the Subsidiary Guaranty
(either by executing a counterpart thereof or an assumption or joinder agreement
in respect thereof) and, to the extent required by the Purchaser, satisfies each
condition of this Agreement and the Related Agreements as if such Subsidiary
were a Subsidiary on the Closing Date.

13.   Reissuance of Securities.  The Company agrees to reissue certificates
representing the Securities without the legends set forth in Section 5.8 above
at such time as:

(a)   the holder thereof is permitted to dispose of such Securities pursuant to
Rule 144(k) under the Securities Act; or

(b)   upon resale subject to an effective registration statement after such
Securities are registered under the Securities Act.

The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the Purchaser and broker, if any.

14.   Opinion.  On the Closing Date, the Company will deliver to the Purchaser
an opinion acceptable to the Purchaser from the Company’s external legal
counsel.  The Company will provide, at the Company’s expense, such other legal
opinions in the future as are deemed reasonably necessary by the Purchaser (and
acceptable to the Purchaser) in connection with the exercise of the Warrant.

15.   Margin Stock.

The Company will not permit any of the proceeds of the Notes or the Warrant to
be used directly or indirectly to “purchase” or “carry” “margin stock” or to
repay indebtedness incurred to “purchase” or “carry” “margin stock” within the
respective meanings of each of the quoted terms under Regulation U of the Board
of Governors of the Federal Reserve System as now and from time to time
hereafter in effect.

16.   FIRPTA.  Neither the Company, nor any of its Subsidiaries, is a “United
States real property holding corporation” as such term is defined in Section
897(c)(2) of the Code and Treasury Regulation Section 1.897-2 promulgated
thereunder and neither the Company nor any of its Subsidiaries shall at any time
take any action or otherwise acquire any interest in any asset or property to
the extent the effect of which shall cause the Company and/or such Subsidiary,
as the case may be, to be a “United States real property holding corporation” as
such term is defined in Section 897(c)(2) of the Code and Treasury Regulation
Section 1.897-2 promulgated thereunder.

17.   Restricted Cash Disclosure.  The Company agrees that, in connection with
its filing of its 8-K Report with the SEC concerning the transactions
contemplated by this Agreement and the Related Agreements (such report, the
“Laurus Transaction 8-K”) in a timely manner after the date hereof, it will
disclose in such Laurus Transaction 8-K the amount of the proceeds of the Notes
issued to the Purchaser that has been placed in a restricted cash account and is
subject to the terms and conditions of this Agreement and the Related
Agreements.  Furthermore, the Company agrees to disclose in all public filings
required by the Commission (where appropriate) following the filing of the
Laurus Transaction 8-K, the existence of the restricted cash referred to in the
immediately preceding sentence, together with the amount thereof.

18.   [Intentionally Omitted]

19.   Authorization and Reservation of Shares.  The Company shall at all times
have authorized and reserved a sufficient number of shares of Common Stock to
provide for the exercise of the Warrants.

7   Covenants of the Purchaser.  The Purchaser covenants and agrees with the
Company as follows:

(1)   Confidentiality.  The Purchaser will not disclose, and will not include in
any public announcement, the name of the Company, unless expressly agreed to by
the Company or unless and until such disclosure is required by law or applicable
regulation, and then only to the extent of such requirement.

(2)  Non-Public Information.  The Purchaser will not effect any sales in the
shares of the Company’s Common Stock while in possession of material, non-public
information regarding the Company if such sales would violate applicable
securities law.

(3)   Limitation on Acquisition of Common Stock of the Company.  Notwithstanding
anything to the contrary contained in this Agreement, any Related Agreement or
any document, instrument or agreement entered into in connection with any other
transactions between the Purchaser and the Company, the Purchaser may not
acquire stock in the Company (including, without limitation, pursuant to a
contract to purchase, by exercising an option or warrant, by converting any
other security or instrument, by acquiring or exercising any other right to
acquire, shares of stock or other security convertible into shares of stock in
the Company, or otherwise, and such contracts, options, warrants, conversion or
other rights shall not be enforceable or exercisable) to the extent such stock
acquisition would cause any interest (including any original issue discount)
payable by the Company to the Purchaser not to qualify as “portfolio interest”
within the meaning of Section 881(c)(2) of the Code, by reason of
Section 881(c)(3) of the Code, taking into account the constructive ownership
rules under Section 871(h)(3)(C) of the Code (the “Stock Acquisition
Limitation”).  The Stock Acquisition Limitation shall automatically become null
and void without any notice to the Company upon the earlier to occur of either
(a) the Company’s delivery to the Purchaser of a Notice of Redemption (as
defined in either of the Notes) or (b) the existence of an Event of Default (as
defined in either of the Notes) at a time when the average closing price of the
Company’s common stock as reported by Bloomberg, L.P. on the Principal Market
for the immediately preceding five trading days is greater than or equal to 150%
of the Exercise Price (as defined in the Warrant).

8   Covenants of the Company and the Purchaser Regarding Indemnification.

1. Company Indemnification.  The Company agrees to indemnify, hold harmless,
reimburse and defend the Purchaser, each of the Purchaser’s officers, directors,
agents, affiliates, control persons, and principal shareholders, against all
claims, costs, expenses, liabilities, obligations, losses or damages (including
reasonable legal fees) of any nature, incurred by or imposed upon the Purchaser
which result, arise out of or are based upon: (i) any misrepresentation by the
Company or any of its Subsidiaries or breach of any warranty by the Company or
any of its Subsidiaries in this Agreement, any other Related Agreement or in any
exhibits or schedules attached hereto or thereto; or (ii) any breach or default
in performance by Company or any of its Subsidiaries of any covenant or
undertaking to be performed by Company or any of its Subsidiaries hereunder,
under any other Related Agreement or any other agreement entered into by the
Company and/or any of its Subsidiaries and the Purchaser relating hereto or
thereto.

2.  Purchaser’s Indemnification.  The Purchaser agrees to indemnify, hold
harmless, reimburse and defend the Company and each of the Company’s officers,
directors, agents, affiliates, control persons and principal shareholders, at
all times against any claims, costs, expenses, liabilities, obligations, losses
or damages (including reasonable legal fees) of any nature, incurred by or
imposed upon the Company which result, arise out of or are based upon:  (i) any
misrepresentation by the Purchaser or breach of any warranty by the Purchaser in
this Agreement or in any exhibits or schedules attached hereto or any Related
Agreement; or (ii) any breach or default in performance by the Purchaser of any
covenant or undertaking to be performed by the Purchaser hereunder, or any other
agreement entered into by the Company and the Purchaser relating hereto.

9.  Exercise of the Warrant.

1.  Mechanics of Exercise.

a.  Provided the Purchaser has notified the Company of the Purchaser’s intention
to sell the Warrant Shares and the Warrant Shares are included in an effective
registration statement or are otherwise exempt from registration when sold:  (i)
upon the exercise of the Warrant or part thereof, the Company shall, at its own
cost and expense, take all necessary action (including the issuance of an
opinion of counsel reasonably acceptable to the Purchaser following a request by
the Purchaser) to assure that the Company’s transfer agent shall issue shares of
the Company’s Common Stock in the name of the Purchaser (or its nominee) or such
other persons as designated by the Purchaser in accordance with Section 9.1(b)
hereof and in such denominations to be specified representing the number of
Warrant Shares issuable upon such exercise; and (ii) the Company warrants that
no instructions other than these instructions have been or will be given to the
transfer agent of the Company’s Common Stock and that after the Effectiveness
Date (as defined in the Registration Rights Agreement) the Warrant Shares issued
will be freely transferable subject to the prospectus delivery requirements of
the Securities Act and the provisions of this Agreement, and will not contain a
legend restricting the resale or transferability of the Warrant Shares.

b.  The Purchaser will give notice of its decision to exercise its right to
exercise the Warrant or part thereof by telecopying or otherwise delivering an
executed and completed notice of the number of shares to be subscribed to the
Company (the “Form of Subscription”).  The Purchaser will not be required to
surrender the Warrant until the Purchaser receives a credit to the account of
the Purchaser’s prime broker through the DWAC system (as defined below),
representing the Warrant Shares or until the Warrant has been fully exercised.
 Each date on which a Form of Subscription is telecopied or delivered to the
Company in accordance with the provisions hereof shall be deemed a “Exercise
Date.”  Pursuant to the terms of the Form of Subscription, the Company will
issue instructions to the transfer agent accompanied by an opinion of counsel
within one (1) business day of the date of the delivery to the Company of the
 Form of Subscription and shall cause the transfer agent to transmit the
certificates representing the Warrant Shares set forth in the applicable Form of
Subscription to the Holder by crediting the account of the Purchaser’s prime
broker with the Depository Trust Company (“DTC”) through its Deposit Withdrawal
Agent Commission (“DWAC”) system within three (3) business days after receipt by
the Company of the Form of Subscription (the “Delivery Date”).

c.   The Company understands that a delay in the delivery of the Warrant Shares
in the form required pursuant to Section 9 hereof beyond the Delivery Date could
result in economic loss to the Purchaser.  In the event that the Company fails
to direct its transfer agent to deliver the Warrant Shares to the Purchaser via
the DWAC system within the time frame set forth in Section 9.1(b) above and the
Warrant Shares are not delivered to the Purchaser by the Delivery Date, as
compensation to the Purchaser for such loss, the Company agrees to pay late
payments to the Purchaser for late issuance of the Warrant Shares in the form
required pursuant to Section 9 hereof upon exercise of the Warrant in the amount
equal to the greater of:  (i) $500 per business day after the Delivery Date; or
(ii) the Purchaser’s actual damages from such delayed delivery.  The Company
shall pay any payments incurred under this Section in immediately available
funds upon demand and, in the case of actual damages, accompanied by reasonable
documentation of the amount of such damages.  Such documentation shall show the
number of shares of Common Stock the Purchaser is forced to purchase (in an open
market transaction) which the Purchaser anticipated receiving upon such
exercise, and shall be calculated as the amount by which (A) the Purchaser’s
total purchase price (including customary brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (B) the aggregate amount of the
Exercise Price for the Warrants, for which such Form of Subscription was not
timely honored.

10.  Registration Rights.

1.  Registration Rights Granted.  The Company hereby grants registration rights
to the Purchaser pursuant to the Registration Rights Agreement.  

2.  Offering Restrictions.  Except as previously disclosed in the SEC Reports or
in the Exchange Act Filings, or stock or stock options granted to employees or
directors of the Company (these exceptions hereinafter referred to as the
“Excepted Issuances”), neither the Company nor any of its Subsidiaries will,
prior to the full exercise by Purchaser of the Warrants, (x) enter into any
equity line of credit agreement or similar agreement or (y) issue, or enter into
any agreement to issue, any securities with a variable/floating conversion
and/or pricing feature which are or could be (by conversion or registration)
free-trading securities (i.e.  common stock subject to a registration
statement).

11.  Miscellaneous.

1.  Governing Law, Jurisdiction and Waiver of Jury Trial.

a. THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.

b.  THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE PURCHASER, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT
THE PURCHASER AND THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF
NEW YORK; AND FURTHER PROVIDED, THAT, NOTHING IN THIS AGREEMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE THE PURCHASER FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL (AS DEFINED IN THE MASTER SECURITY AGREEMENT) OR ANY OTHER SECURITY
FOR THE OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY AGREEMENT), OR TO ENFORCE
A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE PURCHASER.  THE COMPANY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY OBJECTION
THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS.  THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH
IN SECTION 11.9 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT
IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

c.  THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PURCHASER AND/OR THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

2.  Severability.  Wherever possible each provision of this Agreement and the
Related Agreements shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement or any
Related Agreement shall be prohibited by or invalid or illegal under applicable
law such provision shall be ineffective to the extent of such prohibition or
invalidity or illegality, without invalidating the remainder of such provision
or the remaining provisions thereof which shall not in any way be affected or
impaired thereby.

3.  Survival.  The representations, warranties, covenants and agreements made
herein shall survive any investigation made by the Purchaser and the closing of
the transactions contemplated hereby to the extent provided therein.  All
statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder solely as of the date of
such certificate or instrument.  All indemnities set forth herein shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the obligations arising hereunder, under the Notes and
under the other Related Agreements.

4.  Successors.  Except as otherwise expressly provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
heirs, executors and administrators of the parties hereto and shall inure to the
benefit of and be enforceable by each person or entity which shall be a holder
of the Securities from time to time, other than the holders of Common Stock
which has been sold by the Purchaser pursuant to Rule 144 or an effective
registration statement.  The Purchaser shall not be permitted to assign its
rights hereunder or under any Related Agreement to a competitor of the Company
unless an Event of Default (as defined in either of the Notes) has occurred and
is continuing.

5.  Entire Agreement; Maximum Interest.  This Agreement, the Related Agreements,
the exhibits and schedules hereto and thereto and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and no party shall be
liable or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein and therein.
 Nothing contained in this Agreement, any Related Agreement or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law.  In the event that the
rate of interest or dividends required to be paid or other charges hereunder
exceed the maximum rate permitted by such law, any payments in excess of such
maximum shall be credited against amounts owed by the Company to the Purchaser
and thus refunded to the Company.

6.  Amendment and Waiver.

a.  This Agreement may be amended or modified only upon the written consent of
the Company and the Purchaser.

b.  The obligations of the Company and the rights of the Purchaser under this
Agreement may be waived only with the written consent of the Purchaser.  

c.  The obligations of the Purchaser and the rights of the Company under this
Agreement may be waived only with the written consent of the Company.

7.  Delays or Omissions.  It is agreed that no delay or omission to exercise any
right, power or remedy accruing to any party, upon any breach, default or
noncompliance by another party under this Agreement or the Related Agreements,
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of or in any similar breach, default or noncompliance thereafter
occurring.  All remedies, either under this Agreement or the Related Agreements,
by law or otherwise afforded to any party, shall be cumulative and not
alternative.

8.  Notices.  All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given:

a.  upon personal delivery to the party to be notified;

b.  when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day;

c.  three (3) business days after having been sent by registered or certified
mail, return receipt requested, postage prepaid; or

a.

one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.










All communications shall be sent as follows:




Company, to:

iBroadband, Inc. If to the




Attention:

Chief Financial Officer




Facsimile:




with a copy to




Attention:




Facsimile:




If to the Purchaser, to:  




 Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
P.O.  Box 309 GT
Ugland House
George Town
South Church Street
Grand Cayman, Cayman Islands
Facsimile:

345-949-8080




with a copy to:







John E.  Tucker, Esq.
825 Third Avenue 14th Floor
New York, NY 10022
Facsimile:

212-541-4434

or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

9.  Attorneys’ Fees.  In the event that any suit or action is instituted to
enforce any provision in this Agreement or any Related Agreement, the prevailing
party in such dispute shall be entitled to recover from the losing party all
fees, costs and expenses of enforcing any right of such prevailing party under
or with respect to this Agreement and/or such Related Agreement, including,
without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expenses of appeals.

10.  Titles and Subtitles.  The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

11.  Facsimile Signatures; Counterparts.  This Agreement may be executed by
facsimile signatures and in any number of counterparts, each of which shall be
an original, but all of which together shall constitute one agreement.

12.  Broker’s Fees.  Except as set forth on Schedule 11.12 hereof, each party
hereto represents and warrants that no agent, broker, investment banker, person
or firm acting on behalf of or under the authority of such party hereto is or
will be entitled to any broker’s or finder’s fee or any other commission
directly or indirectly in connection with the transactions contemplated herein.
 Each party hereto further agrees to indemnify each other party for any claims,
losses or expenses incurred by such other party as a result of the
representation in this Section 11.12 being untrue.

13.  Construction.  Each party acknowledges that its legal counsel participated
in the preparation of this Agreement and the Related Agreements and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Agreement or any Related Agreement to favor any party against the other.

 [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK







Securities Purchase Agreement

#



















IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.

COMPANY:




IBROADBAND, INC.

By:  






Name:  






Title:  






PURCHASER:

LAURUS MASTER FUND, LTD.

By:  






Name:  






Title:  















 

#



















EXHIBIT A

FORM OF SECURED TERM NOTE







 

#



















EXHIBIT B

FORM OF RESTRICTED SECURED TERM NOTE













.




11/09/2006

#



















EXHIBIT C

FORM OF WARRANT










Securities Purchase Agreement

C-#



















EXHIBIT D

FORM OF OPINION

1.  The Company and each of its Subsidiaries is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
formation and has all requisite corporate power and authority to own, operate
and lease its properties and to carry on its business as it is now being
conducted.  

2.  Each of the Company and each of its Subsidiaries has the requisite corporate
power and authority to execute, deliver and perform its obligations under the
Agreement and the Related Agreements.  All corporate action on the part of the
Company and each of its Subsidiaries and its officers, directors and
stockholders necessary has been taken for:  (i) the authorization of the
Agreement and the Related Agreements and the performance of all obligations of
the Company and each of its Subsidiaries thereunder; and (ii) the authorization,
sale, issuance and delivery of the Securities pursuant to the Agreement and the
Related Agreements.  The Warrant Shares, when issued pursuant to and in
accordance with the terms of the Agreement and the Related Agreements and upon
delivery shall be validly issued and outstanding, fully paid and non assessable.
 

3.   The execution, delivery and performance by each of the Company and each of
its Subsidiaries of the Agreement and the Related Agreements (to which it is a
party) and the consummation of the transactions on its part contemplated by any
thereof, will not, with or without the giving of notice or the passage of time
or both:

(a)  Violate the provisions of their respective Charter or bylaws; or

(b)  Violate any judgment, decree, order or award of any court binding upon the
Company or any of its Subsidiaries; or

(a)

Violate any [insert jurisdictions in which counsel is qualified] or federal law

4.  The Agreement and the Related Agreements will constitute, valid and legally
binding obligations of each of the Company and each of its Subsidiaries (to the
extent such entity is a party thereto), and are enforceable against each of the
Company and each of its Subsidiaries party thereto in accordance with their
respective terms, except:

a. as limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws of general application affecting enforcement of creditors’ rights;
and

b.  general principles of equity that restrict the availability of equitable or
legal remedies.

5.  To such counsel’s knowledge, the sale of the Notes is not subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with.  To such counsel’s knowledge, the sale of the Warrant and the
subsequent exercise of the Warrant for Warrant Shares are not subject to any
preemptive rights or, to such counsel’s knowledge, rights of first refusal that
have not been properly waived or complied with.

6.  Assuming the accuracy of the representations and warranties of the Purchaser
contained in the Agreement, the offer, sale and issuance of the Securities on
the Closing Date will be exempt from the registration requirements of the
Securities Act.  To such counsel’s knowledge, neither the Company, nor any of
its affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy and security under circumstances that would cause the offering of the
Securities pursuant to the Agreement or any Related Agreement to be integrated
with prior offerings by the Company for purposes of the Securities Act which
would prevent the Company from selling the Securities pursuant to Rule 506 under
the Securities Act, or any applicable exchange-related stockholder approval
provisions.  

7.  There is no action, suit, proceeding or investigation pending or, to such
counsel’s knowledge, currently threatened against the Company or any of its
Subsidiaries that prevents the right of the Company or any of its Subsidiaries
to enter into this Agreement or any Related Agreement, or to consummate the
transactions contemplated thereby.  To such counsel’s knowledge, the Company is
not a party or subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality; nor is
there any action, suit, proceeding or investigation by the Company currently
pending or which the Company intends to initiate.

8.  The terms and provisions of the Master Security Agreement and the Stock
Pledge Agreement create a valid security interest in favor of the Purchaser, in
the respective rights, title and interests of the Company and its Subsidiaries
in and to the Collateral (as defined in each of the Master Security Agreement
and the Stock Pledge Agreement).  Each UCC-1 Financing Statement naming the
Company or any Subsidiary thereof as debtor and the Purchaser as secured party
are in proper form for filing and assuming that such UCC-1 Financing Statements
have been filed with the Secretary of State of [Delaware], the security interest
created under the Master Security Agreement will constitute a perfected security
interest under the Uniform Commercial Code in favor of the Purchaser in respect
of the Collateral that can be perfected by filing a financing statement.  After
giving effect to the delivery to the Purchaser of the stock certificates
representing the ownership interests of each Subsidiary of the Company (together
with effective endorsements) and assuming the continued possession by the
Purchaser of such stock certificates in the State of New York, the security
interest created in favor of the Purchaser under the Stock Pledge Agreement
constitutes a valid and enforceable first perfected security interest in such
ownership interests (and the proceeds thereof) in favor of the Purchaser,
subject to no other security interest.  No filings, registrations or recordings
are required in order to perfect (or maintain the perfection or priority of) the
security interest created under the Stock Pledge Agreement in respect of such
ownership interests.




9.  Assuming that North Fork Bank is a "bank" (as such term is defined in
Section 9-102(a)(8) of the UCC), and that the Restricted Account (as defined in
the Restricted Account Agreement) constitutes a "deposit account" (as such term
is defined in Section 9-102(a)(29) of the UCC), under the Uniform Commercial
Code, the due execution and delivery of the Restricted Account Agreement
perfects the Purchaser’s security interest in the Restricted Account.







.




11/09/2006

#



















EXHIBIT E

FORM OF ESCROW AGREEMENT












.




11/09/2006

#








